PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/772,997
Filing Date: 2 May 2018
Appellant(s): HONDA et al.



__________________
Hui C. Wauters
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 06/14/2021.

(I)	Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the final rejection Office action dated 12/22/2020 (hereinafter referred to as “FOA”) from which the appeal is taken (after an amendment after final was filed 04/21/2021, which was not entered pursuant to the Advisory Action dated 05/03/2021), is being maintained by the examiner except for the grounds of rejection listed under the subheading "WITHDRAWN REJECTIONS." New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”  There are no new grounds of rejection.   
	1) WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner.  
	The rejection of Claims 8-9 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention is withdrawn.  

(II)	Response to Argument 

Appellants’ Arguments from Brief against Rejection of Claims 1-6, 8-14 and 23-24 under 35 U.S.C. § 103 as being unpatentable over WO 2014069592 (with disclosures in English from U.S. National Phase Published Patent Application US 2015/0307719 (hereinafter referred to as "Mitsuhashi") in the alternative in view of JP 2002274885, Otsuki et al (machine English translation, "Otsuki") and in the alternative further in view of WO 2010125926, Yoshiro et al (machine English translation, "Yoshiro"). 
	1)	Appellants argue that the cited references of Mitsuhashi alternatively in view of Otsuki and alternatively further in view of Yoshiro does not teach or suggest the claimed base material of zirconium oxide.  
		A)	Appellants submit that a disclosure of Mitsuhashi in the abstract is of a perfluoro(poly)ether group containing silane compound represented by the formula (la) or the formula (1 b ): A-Rf-X-SiQk Y3-k (la); Y3-kQkSiX-Rf-X-SiQk Y3-k (lb), with the definitions for each variable in paragraphs [0012]-[0024] and [0053]-[0121] (hereinafter “PFPE containing silane”), and a surface-treating agent containing the compound.  In another disclosure from paragraph [0244], Mitsuhashi teaches an article comprising a base material and a layer (surface-treating layer) which is formed from the PFPE containing silane compound or the surface-treating agent on the base material, and in the case of the article being an optical member, Mitsuhashi teaches that any layer ( or film) such as a hard coating layer or an antireflection layer may be formed on the surface (outermost layer) of the base material such as a glass or a transparent plastic ([0246]).  Also Mitsuhashi teaches that as the antireflection layer, either a single antireflection layer or a multi antireflection layer may be used; and examples of an inorganic material usable in the antireflection layer include SiC2, SiO, ZrO2, TiO2, TiO, Ti2O3, Ti2O5, Al2O3, Ta2O5, CeO2, MgO, Y2O3, SnO2, MgF2, WO3, and the like ([0246]), and these inorganic materials may be used alone or in combination with two or more (for example, as a mixture) ([0246]).  Further Mitsuhashi discloses Examples wherein 2 layer in a thickness of 7 nm was formed on Gorilla Glass, then the layer was treated with the PFPE silane compound.   
	1A-i)	From the FOA and the Advisory Action dated 05/03/2021, Appellants argue at (i) of the Brief against the Examiner assertion that based on the above descriptions, it would have been obvious to form the SiO2 layer disclosed in the Examples of Mitsuhashi as the intermediate layer on the base material of zirconium oxide, then form the layer of the PFPE silane compound and to change SiO2 to various metal oxides.  Appellant contends the cited references, like Mitsuhashi, does not teach the claimed base material of zirconium oxide. 
	A)	Response to Argument 1A and 1A-i
The disclosures of Mitsuhashi indicated by Appellants are the same as those in the FOA.  Also, Mitsuhashi as noted in the FOA, discloses at paragraphs 0246 and 0309 that SiO2 and/or SiO are used in the outermost layer and the article to be produced can be an optical glass part for a touch panel, and furthermore, the base material may have an insulating layer, an adhesive layer, a protecting layer, a decorated frame layer (I-CON), an atomizing layer, a hard coating layer, a polarizing film, a phase difference film, a liquid crystal display module, and the like, depending on its specific specification.  Furthermore, the FOA indicates at page 5 that “Given the optical member has an antireflection layer as a single layer or multi antireflection layers and all these inorganic materials can be used in combination of 2 or more, then when multiple antireflection layers as 2 or more layers are used and all of these inorganic materials are used in two or more layers, then for 2 layers each layer would have silicon oxide and aluminum oxide and zirconium oxide when all the inorganic materials are present 2 would be an intermediate layer to the subsequent layer of the PEPE containing silane compound as in Mitsuhashi.   
	1B)	Appellants Argument   
At (ii) of the Appeal Brief, Appellants submit that the base material in Otsuki is a glass base material, not a zirconium oxide base material.  Also Appellants contend that the zirconia film in Otsuki is a thin film having 10-300 nm of thickness formed on the glass base material (paragraph [0015]), and the zirconia thin film is a functional layer providing the glass substrate with high mechanical strength (paragraph [0005]), but is not the base material.  Applicants argue that the thin film of Otsuki does not correspond to the claimed base material, and therefore, Otsuki does not teach the claimed base material of zirconium oxide, and it would not have been obvious to use the base material of zirconium oxide in place of the base material of glass as asserted by the Examiner.   
Response to Argument 1B
	In response, the position in the FOA is that the zirconium oxide as part of the one or more oxides of the multi antireflection layers is a base material for the multi antireflection layers that has the zirconium oxide with other oxides.  As indicated in the FOA at pages 8-9, the zirconia (zirconium oxide) thin film on the surface of glass of Otsuki can be the zirconia alone as in Otsuki as the base material of the multi antireflection layers of Mitsuhashi.  This is particularly the case because Mitsuhashi teaches one of the oxides can be used and zirconia is one of the oxides of Mitsuhashi.  Also Appellants’ claim 1 does not recite the base material of zirconia is a separate layer of the article, and Appellants’ claim 1 only shows a relationship of the base material as part of the article and on which the intermediate layer is located.  
	1C)	Appellants Argument   
Appellants also argue at (iii) of the Brief that the SiO2 layer in the Examples of Mitsuhashi, even without demonstrating the SiO2 is a buffer layer at 7nm thickness, as previously argued in the amendment after final, is not an antireflection layer as is readily apparent in view of the fact that the thickness of the SiO2 layer was 7 nm.  Appellants contend specifically, Mitsuhashi relates to optical articles wherein the reflection layer on the base material is formed to prevent reflection in the visible light region, i.e. in the range of 380 to 780 nm.  To allow this function it is necessary to adjust the thickness of the antireflection layer to set the phase of the light reflected on the upper surface of the layer and the phase of the light reflected on the lower surface of the layer to be on opposite phase.  Appellants assert in this case, generally, the thickness of the antireflection layer needs to be about 1/4 of the wavelength of the light which is applied 2 layer in the Examples of Mitsuhashi with the metal oxides listed as an antireflection layer.  Even if the metal oxides listed as an antireflection layer are used, since the thickness of the antireflection layer is 90 nm or more, the layer having the thickness of 80 nm or less recited in the claimed invention cannot be obtained as asserted by Examiner that it would have been obvious to replace the SiO2 layer in the Examples of Mitsuhashi with the metal oxides listed as an antireflection layer in the description.  
	2)C)	Response to Argument 1C
	In response, Appellants argument appears to address a single layer antireflection layer and does not address the thickness of multi antireflection layers, individual layer thickness in the multi antireflection layers, or antireflection layers in a multilayer coating.  Therefore it is noted that “the arguments of counsel cannot take the place of evidence in the record”, In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965).  It is the position of the Office that the arguments provided by the appellants regarding the thickness of antireflection layers addressing multi-antireflection layers as in the rejection of the FOA must be supported by a declaration or affidavit. As set forth in MPEP 716.02(g), “the reason for requiring evidence in a declaration or affidavit form is to obtain the assurances that any statements or representations made are correct, as provided by 35 U.S.C. 24 and 18 U.S.C. 1001”.
	1)D)	Appellants Argument   

	2)D)	Response to Argument 1D
	Appellant’s argument appears to be that because the Yoshiro reference teaches a glass substrate has a metal oxide layer that has an overlayer of fluoroether based silicon compound, which is like the metal oxide layer and PEPE containing silane compound surface treating layer of Mitsuhashi, it would not be obvious to have such metal oxide with its overlapping thickness range of 5 to 100 nm to that of 80 nm or less in the pending claim.  Such an argument does not address the obviousness rejection from the combined references of Mitsuhashi in view of Otsuki further in view of Yoshiro, but appears to address a non-existent lack of novelty rejection based on Yoshiro.  For if Yoshiro disclosed a zirconia containing substrate rather than or in addition to glass, Yoshiro would be a reference under 35 U.S.C. 102.  The rejection of the FOA at pages 
	1)E)	Appellants Argument   
	Appellants argue that it is apparent to one of ordinary skill in the art that the claimed intermediate layer is located directly on the claimed base material, that is, the claimed base material is uncoated or the claimed intermediate layer is located directly on the claimed base material rather than as stated by the examiner that such features upon which applicant relies are not recited in the rejected claim(s).  Appellants cite paragraphs 0005-0007 and examples of the pending patent application.    
 	2)E)	Response to Argument 1E
In response, the paragraphs 0005-0007 only describe a surface treating layer is formed on a glass base material or the layer on a base material or a base material of zirconia ceramic i.e. the base material of zirconium oxide.  The surface treating layer discussed in these paragraphs is the fluorine-containing silane compound not the intermediate layer.  So paragraphs 0005-0007 do not describe an intermediate layer formed on the base material, and actually never even use the words “intermediate In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  
	Appellants do not appear to separately argue for the patentability for Claim 7, the only remaining of claim of claims 1-14 and 23-24 on appeal.   
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/KENNETH J STACHEL/Primary Examiner, Art Unit 1787                                                                                                                                                                                                        
Conferees:
/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787    
                                                                                                                                                                                                    
/Jennifer McNeil/Primary Examiner, TC 1700
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.